IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 40732

STATE OF IDAHO,                                  )     2013 Unpublished Opinion No. 813
                                                 )
       Plaintiff-Respondent,                     )     Filed: December 31, 2013
                                                 )
v.                                               )     Stephen W. Kenyon, Clerk
                                                 )
DYLAN EDWARD CONTRERAS,                          )     THIS IS AN UNPUBLISHED
                                                 )     OPINION AND SHALL NOT
       Defendant-Appellant.                      )     BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Fifth Judicial District, State of Idaho, Twin
       Falls County. Hon. Randy J. Stoker, District Judge.

       Appeal from judgment of conviction and unified life sentence, with fifteen years
       determinate, for robbery, and unified sentence of twenty-five years, with fifteen
       years determinate, for second degree kidnapping, dismissed.

       Sara B. Thomas, State Appellate Public Defender; Spencer J. Hahn, Deputy
       Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                     Before GUTIERREZ, Chief Judge; LANSING, Judge;
                                 and GRATTON, Judge

PER CURIAM
       Pursuant to a plea agreement, Dylan Edward Contreras pled guilty to robbery, Idaho
Code §§ 18-6501, 18-6503, and second degree kidnapping, I.C. §§ 18-4501, 18-4503. As part of
the plea agreement, Contreras waived his right to appeal his sentences provided the sentences
imposed did not exceed the determinate portion of the State’s sentencing recommendation. The
district court accepted the plea agreement and sentenced Contreras to a unified term of life, with
fifteen years determinate, for the robbery conviction and a concurrent, unified term of
twenty-five years, with fifteen years determinate, for the second degree kidnapping conviction.




                                                1
The determinate portion of the sentences imposed did not exceed the State’s sentencing
recommendation. Contreras now appeals, contending only that his sentences are excessive.
       The State argues this appeal should be dismissed because Contreras waived his right to
appeal his sentences. We agree. A waiver of the right to appeal a sentence, as a component of a
plea agreement, is valid and enforceable if it was made voluntarily, knowingly, and intelligently.
State v. Murphy, 125 Idaho 456, 872 P.2d 719 (1994). See also I.C.R 11(f)(1). Contreras has not
presented any argument as to why the waiver should be deemed invalid or unenforceable: 1 he
does not challenge the validity of the waiver provision in the plea agreement, does not contend
the State violated the plea agreement, and does not claim that he did not enter into the plea
agreement voluntarily, knowingly, and intelligently. As such, we will enforce the waiver. The
appeal is hereby dismissed.




1
        Contreras, relying on Oneida v. Oneida, 95 Idaho 105, 503 P.2d 305 (1972), argues the
State was required to file a motion to dismiss prior to the filing of appellate briefing in order to
obtain dismissal of the appeal. Contreras’ reliance on Oneida is misplaced.

                                                 2